Citation Nr: 1431545	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-01 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to June 5, 2006, for the assignment of a total rating for compensation purposes based upon individual unemployability.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from April 1956 to February 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


REMAND

Review of the record shows that a rating decision in September 1997 denied entitlement to a total rating for compensation purposes based upon individual unemployability.  Although the Veteran initially disagreed with that decision, he did not perfect his appeal.  Thereafter, in a Board decision dated in April 2000, the Board construed statements by the Veteran and his representative in 1999, as a new claim for entitlement to a total rating for compensation purposes based upon individual unemployability, and referred that issue to the RO for appropriate action.  No action was taken by the RO with regard to this claim.  Thereafter, based on a claim for an increased rating, the RO also adjudicated and granted the intertwined issue of a total rating for compensation purposes based upon individual unemployability in a rating decision in October 2008, and assigned an effective date of June 5, 2006, which the RO indicated was the date of receipt of the Veteran's claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation).  

The issues of entitlement to a disability rating in excess of 60 percent for the service-connected low back disorder, and for an effective date prior to June 5, 2006, for the grant of a 60 percent disability rating for the service-connected back disability were both denied in an April 2010 Board decision.  These decisions are final.  38 U.S.C.A. § 7104(b) (West 2002).  

In January 2011 the Veteran was furnished a statement of the case by the RO, which erroneously addressed the issue of entitlement to an earlier effective date for the award of a 60 percent disability rating for the service-connected back disability, as the Board had issued a decision on this issue in April 2010.  It also addressed the issue of entitlement to an earlier effective date for a total rating for compensation purposes based upon individual unemployability.

In an August 2011 Board Remand, the Board noted that the statement of the case had erroneously included the issue of entitlement to an earlier effective date for the award of a 60 percent disability rating for the service-connected back disability in the statement of the case, and that the only issue on appeal was the issue of an effective date prior to June 5, 2006, for entitlement to a total rating for compensation purposes based upon individual unemployability.  This issue was remanded for further development.  However, in the subsequent adjudication in the February 2014 supplemental statement of the case, the RO once again erroneously adjudicated the issue of entitlement to an earlier effective date for the award of a 60 percent disability rating for the service-connected back disability.  As stated above, this issue was decided by the April 2010 Board decision and is final.  See 38 U.S.C.A. § 7104(b); see also Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006). 

Therefore, the issue of entitlement to an effective date prior to June 5, 2006, for a total rating for compensation purposes based upon individual unemployability, which is on appeal, has not been properly readjudicated.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran appropriate statutory and regulatory notice regarding the issue of entitlement to an effective dated prior to June 5, 2006, for a total rating for compensation purposes based upon individual unemployability, to include both on a schedular and extraschedular basis.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the issue of entitlement to an effective date prior to June 5, 2006, for a total rating for compensation purposes based upon individual unemployability, must be readjudicated.  The RO must readjudicate this issue with consideration of the Veteran's claim for a total rating for compensation purposes based upon individual unemployability in 1999.  The RO must also readjudicate this issue with consideration of whether referral for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b) is warranted.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

